Criminal prosecution, tried upon an indictment charging the defendant with having engaged in immoral prostitution, and unlawfully using a building for like purpose, in violation of the statute.
The defendant offered no evidence, but moved to dismiss the action or for judgment as of nonsuit under the                   (770) Mason Act, chapter 73, Public Laws 1913. Motion overruled, and defendant excepted.
From a verdict of guilty, and judgment of 9 months on the roads pronounced thereon, the defendant appealed.
The following is the whole of the State's brief:
"The defendant was tried and convicted at the June Term, 1921, of the Alamance Superior Court, Hon. J. Lloyd Horton presiding, of prostitution as defined in sections 4357 et seq., of the Consolidated Statutes.
"Without analyzing the evidence, we think it is not sufficient to justify the verdict. It does not, we submit, bring defendant within the plain definition of prostitution or of assignation as contained in section 4357."
For the reasons assigned by the Attorney-General, we think the defendant's motion for judgment as of nonsuit should have been allowed.
Reversed. *Page 824